     Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

DANIELLE WELLINGTON,
Individually and on Behalf of All
Others Similarly Situated,

                     Plaintiff,

               -v-                         5:20-CV-1367

EMPOWER FEDERAL CREDIT
UNION, and DOES 1 through 5,

                     Defendants.

--------------------------------

APPEARANCES:                               OF COUNSEL:

MCCUNE WRIGHT AREVALO LLP                  ELAINE KUSEL, ESQ.
Attorneys for Plaintiff                    SHERIEF MORSY, ESQ.
One Gateway Center, Suite 2600
Newark, NJ 07102

MCCUNE WRIGHT AREVALO, LLP                 RICHARD DALE MCCUNE,
Attorneys for Plaintiff                      JR., ESQ.
3281 East Guasti Road, Suite 100
Ontario, CA 91761

GORDON, REES LAW FIRM                      PETER G. SIACHOS, ESQ.
Attorneys for Defendants                   QING GUO, ESQ.
18 Columbia Turnpike, Suite 220
Florham Park, NJ 07932

DAVID N. HURD
United States District Judge
     Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 2 of 14




                 MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

   On November 4, 2020, plaintiff Danielle Wellington (“Wellington” or

“plaintiff”), an accountholder at defendant Empower Federal Credit Union

(“Empower”), filed this putative class action against Empower and Jane Does

1 through 5 (collectively “defendants”). According to plaintiff’s two-count

class complaint, defendants violated certain disclosure requirements

governing bank overdraft fees.

   On February 2, 2021, Empower moved under Federal Rule of Civil

Procedure (“Rule”) 12(b)(6) to dismiss the complaint. The motion has been

fully briefed and will be considered on the basis of the submissions without

oral argument.

II. BACKGROUND

   The following factual allegations are taken from Wellington’s complaint,

Dkt. No. 1 (“Compl.”), and are assumed true for the purpose of resolving

Empower’s motion to dismiss.

   In August of 2019, Wellington opened a checking account with Empower, a

credit union headquartered in Syracuse, New York. Compl. ¶¶ 16, 24. As

part of her enrollment, plaintiff “opted in” to a service called “Courtesy Pay,”

which is Empower’s overdraft program for one-time debit card and ATM

transactions. Id. ¶ 24.

                                       -2-
       Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 3 of 14




    Under the Courtesy Pay program, Empower automatically pays for a

transaction using its own funds when the transaction would cause a

customer’s account to be overdrawn, or where the customer’s account lacks

sufficient funds. Compl. ¶¶ 17–18. In exchange for this service, Empower

charges a $35 “overdraft” fee.1 Id. ¶¶ 19, 21. A customer is allowed to make

up to five of these overdraft transactions per day. Id. ¶ 21.

    The median debit card transaction that leads to an overdraft fee is $24,

which, on average, is repaid within three days. Compl. ¶¶ 19, 27. Thus, put

in lending terms, this kind of small, short-term loan would carry a 17,000%

annual percentage rate (“APR”). Id. ¶ 19. These fees generate a significant

amount of revenue for banks and credit unions. Id. ¶ 20. For example, in

2019 Empower collected $18 million in income from these fees. Id. ¶16.

    According to Wellington, these fees also amount to “very expensive credit

that harms the poorest customers and creates substantial profit to the

financial institution.” Compl. ¶ 19. As plaintiff explains, the people most

likely to overdraw their checking accounts tend to belong to marginalized

groups. Id. ¶ 23. They tend to be people of color: non-whites are 83% more

likely to pay an overdraft fee than whites. Compl. ¶ 23. They tend to be



    1 Empower’s Courtesy Pay program also permits it to charge a “non-sufficient funds” (“NSF”)
fee when a debit transaction is declined. Compl. ¶ 18. The cost of NSF fees are similar to that of
overdraft fees, despite the fact that financial institutions do not take any financial risks by declining
a debit transaction. Id. ¶ 19–21.

                                                   -3-
     Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 4 of 14




low-income: more than 50% of accountholders assessed overdraft fees earned

under $40,000 a year. Id. And they tend to be young: a twenty-five-year old

is 133% more likely to pay an overdraft penalty than a sixty-five-year old. Id.

   To combat this issue, the Federal Reserve, which has regulatory oversight

over financial institutions, amended Regulation E to require financial

institutions to obtain affirmative consent from accountholders (i.e., to require

them to “opt-in”) before assessing any overdraft fees on certain debit card

transactions. Compl. ¶ 31. As amended, Regulation E also prevents financial

institutions from assessing NSF fees on accountholders who do not provide

affirmative consent, as the denial of a transaction means that no transaction

has taken place and thus there is no transaction to return unpaid. Id.

   To be valid under Regulation E, a financial institution’s opt-in agreement

for overdraft or NSF fees must be a stand-alone document that accurately

discloses the overdraft policies in a “clear and readily understandable

manner.” Compl. ¶ 34. And the burden is on the financial institution to

establish that the accountholder opted-in to overdraft coverage through a

written agreement or a confirmation letter. Id.

   Regulation E also requires financial institutions to inform accountholders

who opt-in whether the overdraft or NSF fees will be based on the “actual

balance” or “available balance” in the customer’s account. Compl. ¶¶ 39, 45.

An “actual balance” (sometimes called a “ledger balance” or “current

                                      -4-
     Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 5 of 14




balance”) is the actual amount of money in a customer’s account at any

particular time. Id. ¶ 37. In contrast, an “available balance” is a financial

industry term that is calculated as the customer’s actual balance reduced “by

the amount the bank or credit union has either held from deposits or held

from the account because of authorized debit transactions that have not yet

come in (and may never come in) for payment.” Id.

   On September 7, 2020, Empower assessed an overdraft fee on Wellington’s

bank account in connection with a debit card transaction. Compl. ¶ 24.

Plaintiff alleges that Empower’s “Courtesy Pay” program violates Regulation

E because the credit union’s written opt-in agreement fails to clearly disclose

that the credit union uses the “available balance” metric to assess overdraft

fees. Id. ¶¶ 48–55. Because Empower “used an identical opt-in agreement

with Plaintiff and all putative class members,” plaintiff seeks to vindicate the

rights of a class of accountholders who were improperly assessed one or more

of these overdraft fees. See id. ¶¶ 62–76.

III. LEGAL STANDARD

   To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must present a

claim for relief that is plausible on its face. Aschroft v. Iqbal, 556 U.S. 662,

678 (2009). When assessing the plausibility of a plaintiff’s complaint, the

court should construe the complaint liberally and draw all reasonable

inferences in plaintiff’s favor. Ginsburg v. City of Ithaca, 839 F. Supp. 2d

                                        -5-
     Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 6 of 14




537, 540 (N.D.N.Y. 2012). However, as long as a plaintiff’s complaint pleads

facts that create a reasonable inference that the defendant is liable for the

misconduct alleged, denial of a motion to dismiss is proper. Ashcroft, 556

U.S. at 678.

IV. DISCUSSION

   Wellington’s class complaint asserts a claim under the Electronic Fund

Transfer Act (“EFTA”) based on Empower’s alleged violation of Regulation

E’s so-called “Opt In Rule.” Compl. ¶¶ 77–83. Plaintiff also asserts a claim

under New York General Business Law (“GBL”) § 349 based on the allegedly

deceptive and misleading statements in Empower’s opt-in disclosure

agreement. Id. ¶¶ 84–91.

   As an initial matter, however, Empower’s motion to dismiss relies heavily

on the terms and effect of several documents that are all extraneous to

Wellington’s complaint. First, Empower has attached as an exhibit a copy of

its “Business Membership & Account Agreement.” Ex. A to Siachos Cert.,

Dkt. No. 16 at 4–16. Second, Empower has attached as an exhibit a partially

redacted copy of plaintiff’s “Member Application and Ownership

Information.” Ex. B to Siachos Cert., Dkt. No. 16 at 18–19 (“Membership

Application”). This Membership Application includes the following language:

“[b]y signing below, I/we agree to the terms and conditions of the Membership



                                      -6-
     Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 7 of 14




and Account Agreement[.]” Id. Immediately underneath this paragraph is

what appears to be plaintiff’s signature. Id.

   “Because a Rule 12(b)(6) motion challenges the complaint as presented by

the plaintiff, taking no account of its basis in evidence, a court adjudicating

such a motion may review only a narrow universe of materials.” Goel v.

Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016).

   “Generally, [i]n adjudicating a Rule 12(b)(6) motion, a district court must

confine its consideration to facts stated on the face of the complaint, in

documents appended to the complaint or incorporated in the complaint by

reference, and to matters of which judicial notice may be taken.” Mosdos

Chofetz Chaim, Inc. v. Vill. of Wesley Hills, 815 F. Supp. 2d 679, 691

(S.D.N.Y. 2011) (cleaned up).

   “[I]n some cases, a document not expressly incorporated by reference in

the complaint is nevertheless ‘integral’ to the complaint and, accordingly, a

fair object of consideration on a motion to dismiss.” Goel, 820 F.3d at 559. “A

document is integral to the complaint where the complaint relies heavily

upon its terms and effect.” Id. (cleaned up). Importantly, though, “[m]erely

mentioning a document in the complaint will not satisfy this standard;

indeed, even offering ‘limited quotation[s]’ from the document is not enough.”

Goel, 820 F.3d at 559 (citation omitted).



                                       -7-
     Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 8 of 14




   “In most instances where this exception is recognized, the incorporated

material is a contract or other legal document containing obligations upon

which the plaintiff’s complaint stands or falls, but which for some reason—

usually because the document, read in its entirety, would undermine the

legitimacy of the plaintiff’s claim—was not attached to the complaint.” Goel,

820 F.3d at 559 (cleaned up).

   Upon review, consideration of Empower’s exhibits would be improper at

this stage of the proceedings. First, Wellington’s complaint makes no

mention of either a Membership Application or a Membership

Agreement. Accordingly, neither of the exhibits offered by Empower can be

considered clearly incorporated by reference. See, e.g., Thomas v. Westchester

Cty. Health Care Corp., 232 F. Supp. 2d 273, 275 (S.D.N.Y. 2002) (“To be

incorporated by reference, the [c]omplaint must make a clear, definite and

substantial reference to the documents.”).

   Second, even if these exhibits were considered “integral” to Wellington’s

complaint, there is an apparent dispute over the authenticity and/or the

accuracy of these documents. See, e.g., Faulkner v. Beer, 463 F.3d 130, 134

(2d Cir. 2006) (“[E]ven if a document is ‘integral’ to the complaint, it must be

clear on the record that no dispute exists regarding the authenticity or

accuracy of the document.”).



                                       -8-
     Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 9 of 14




   In opposition, Wellington has disputed the accuracy and relevance of the

Membership & Account Agreement to the claims in this suit. See Pl.’s Opp’n,

Dkt. No. 19 at 15–16. According to plaintiff, she received a non-business copy

of this agreement when she enrolled as a member at Empower. Id. at 15.

Indeed, as part of its reply submission Empower attached another, different

“Membership & Account Agreement.” Ex. A to Siachos Decl., Dkt. No. 22-2.

   Further, according to Wellington, neither of her claims for relief rely on

the terms of the Membership & Account Agreement. Pl.’s Opp’n at 16.

Instead, as plaintiff explains, the express terms of Regulation E obligate the

financial institution to provide an opt-in agreement on a separate,

“segregated,” stand-alone document. Id.

   At this point in the proceedings, the Court has neither the ability nor the

authority to determine which Membership Agreement is the proper one, or

even whether the Regulation E language belongs in the agreement or

elsewhere. See generally, 12 C.F.R. § 1005.17 (b) (requiring disclosure

agreement to be “segregated from all other information”). Accordingly,

Empower’s various exhibits will not be considered in resolving this motion.

   A. EFTA

   Empower contends that Wellington’s EFTA claim based on a violation of

Regulation E fails because “Empower FCU’s Courtesy Pay opt-in language

tracks the A-9 Model Consent Form for Overdraft Services (“Model Form A-

                                      -9-
     Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 10 of 14




9”), which was promulgated by the Consumer Financial Protection Bureau

(CFPB), the agency charged with promulgating regulations to carry out

EFTA’s purposes.” Def.’s Mem., Dkt. No. 15 at 11.

   These arguments rely on consideration of the extraneous materials that

have already been excluded. However, even assuming that Empower’s

extraneous evidence should be considered, Wellington has still plausibly

alleged violations of Regulation E.

   As a general matter, Regulation E “requires a financial institution to

provide notice, in writing, of that institution’s overdraft service and provide a

reasonable opportunity for the customer to affirmatively opt into such a

service.” Lussoro v. Ocean Financial Federal Credit Union, 456 F. Supp.3d

474, 492 (E.D.N.Y. 2020).

   When a financial institution fails to do so, an individual may enforce her

rights though a private right of action. Lussoro, 456 F. Supp. 3d at 494 (“In

light of the fact that Congress included a private right of action in the statute

itself, 15 U.S.C. § 1693m, and specifically mentioned that liability under the

statute extends to violations of regulations promulgated pursuant to that

statute, id. § 1693h, the Court” finds that “Regulation E may be enforced

through a private right of action[.]”).

   Wellington alleges that Empower’s Courtesy Pay disclosure agreement

defines an overdraft as “when you do not have enough money in your account

                                          - 10 -
     Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 11 of 14




to cover a transaction, but we pay it anyway.” Compl. ¶ 48. She further

alleges that the disclosure agreement makes no reference to the term

“available balance” or “actual balance” or any other description of how the

financial institution assess overdraft fees. Id.

   Other courts in this circuit have found that a plaintiff plausibly alleged a

violation of Regulation E when the financial institution did not adequately

define whether overdraft fees would be assessed based on the available

balance or actual balance. Richard v. Glens Falls Nat’l Bank, 2021 WL

810218, at * 9 (N.D.N.Y. Mar. 3, 2021) (finding that disclosure agreement’s

reference to balance as “money in the account” rather than “available

balance” created “reasonabl[e] belief that [customer] will only be charged an

Overdraft or NSF Fee if the amount of a transaction exceeds the funds

actually in her account, without regard to any pending credits or debits.”); see

also Roy v. ESL Federal Credit Union, 2020 WL5849297, at *7 (W.D.N.Y.

Sept. 30, 2020) (finding that “ESL’s failure to explicitly state which method it

uses to determine overdrafts, its failure to include the term ‘available’ in the

definition of overdrafts, and its inconsistent use of the term ‘available’

throughout the Account Agreement creates an ambiguity.”). Accordingly,

plaintiff has plausibly alleged that Empower violated Regulation E by using

ambiguous language to describe when it would assess overdraft fees.



                                       - 11 -
    Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 12 of 14




   B. New York GBL § 349

   Empower contends that Wellington’s GBL § 349 claims fail “because

Empower FCU’s Membership and Account Agreement unequivocally

informed Plaintiff that overdraft fees are based on ‘available balance.’” Def.’s

Mem. at 9 (citing Ex. A to Siachos Cert.). In other words, Empower argues

that plaintiff has failed to plead that its conduct was misleading in any

material way.

   The New York General Business Law makes it unlawful to engage in

“[d]eceptive acts or practices in the conduct of any business, trade or

commerce or in the furnishing of any service[.]” N.Y. GEN. BUS. LAW § 349(a).

To state a claim under § 349, a plaintiff must show that (1) the challenged act

or practice was consumer-oriented; (2) that the act or practice was misleading

in a material way; and (3) that the plaintiff suffered an injury as a

result. Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 490 (2d Cir.

2014) (quoting Stutman v. Chem. Bank, 95 N.Y.2d 24, 29 (2000)).

   Upon review, Empower’s argument that Wellington has failed to plausibly

allege that Empower’s opt-in notice was misleading in a material way will be

rejected. To meet the second element of GBL § 349, the “deceptive practice

‘need not reach the level of common-law fraud to be actionable.’” Kelly v.

Community Bank, N.A., 2020 WL 777463, at *9 (N.D.N.Y. Feb. 18, 2020)

(D’Agostino, J.) (quoting Stutman, 95 N.U.2d at 29). Nor does a plaintiff need

                                      - 12 -
    Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 13 of 14




to establish that Empower intended to defraud or mislead. Id. (quoting

Nick’s Garage, Inc. v. Progressive Casualty Insurance Company, 875 F.3d 107,

124 (2d Cir. 2017)). Instead, a plaintiff only needs to establish that the

challenged act was dishonest or misleading. Id.

   Under prevailing Second Circuit case law, allegations that a disclosure

agreement’s terms were ambiguous or misleading are sufficient to plausibly

allege a claim for relief under GBL § 349. Roberts v. Capital One, N.A., 719

Fed. App’x 33, 36 (2d Cir. 2017) (finding that because definition of term

“overdraft” was ambiguous, dismissal pursuant to Rule 12(b)(6) was

improper).

   Further, at least one court in this district has found that a disclosure

agreement that described an overdraft as “when you do not have enough

money in your account to cover a transaction, but we cover the transaction on

your behalf” was actionable as a misleading statement under § 349. Kelly,

2020 WL 777463 at *9. The language in Kelly is strikingly similar to the

language that Wellington alleges Empower utilized in its own disclosure

agreement. Compl. ¶48 (alleging that Empower defines an overdraft as

“when you do not have enough money in your account to cover a transaction,

but we pay it anyway”).

   Notably, instead of addressing the sufficiency of Wellington’s factual

allegations, Empower’s argument once again rests entirely on extraneous

                                      - 13 -
    Case 5:20-cv-01367-DNH-ML Document 25 Filed 04/13/21 Page 14 of 14




documents that the Court has already chosen to exclude from

consideration. Def.’s Mem. at 10–11 (citing Exs. A and B to Siachos

Cert.). Accordingly, plaintiff has plausibly alleged a claim for relief under

GBL § 349.

V. CONCLUSION

   Wellington has plausibly alleged that Empower violated Regulation E and

GBL § 349 by improperly assessing overdraft fees based on her available

balance, contrary to the terms of her disclosure agreement.

   Therefore, it is

   ORDERED that

   1. Empower’s motion to dismiss is DENIED; and

   2. Empower shall file an answer to the complaint on or before April 26,

2021.

   IT IS SO ORDERED.




Dated: April 13, 2021
       Utica, New York.




                                      - 14 -
